Citation Nr: 1504252	
Decision Date: 01/29/15    Archive Date: 02/09/15

DOCKET NO.  12-17 489	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for a testicular disorder, claimed as loss of right testicle, as a result of treatment by VA in 1977.


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

J. Schulman, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had active service from January 1971 to February 1974.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2011 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which denied service connection and a claim for benefits under 38 U.S.C.A. § 1151.  The Veteran appealed from the denials in this decision, and these matters are now before the Board.
 
The Veteran testified before the undersigned Veterans Law Judge at a hearing held in Nashville, in November 2014.  A transcript of the hearing has been associated with the claims file.

The issue of entitlement to benefits under 38 U.S.C.A. § 1151 is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran was exposed to noise during service.  Bilateral hearing loss was not incurred in service, did not manifest to a compensable degree within one year of service, and is not otherwise related to service.



CONCLUSION OF LAW

Bilateral hearing loss was not incurred in service, may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.385 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service Connection for Bilateral Hearing Loss

The Veteran contends that his current hearing loss is related to in-service noise exposure.  Specifically, in his June 2012 VA From-9 he indicated that during his time serving in Vietnam he volunteered for duty aboard a "duster tank anti-aircraft vehicle" where he loaded projectile rounds as they were being fired.  During his hearing before the undersigned, the Veteran went on to report that it was at that time that he "first started noticing [his] hearing was going away."

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2014).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1131 (West 2014); see also Degmetich v. Brown, 104 F.3d 1328 (1997).  This requirement "is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim and that a claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim."  McLain v. Nicholson, 21 Vet. App. 319, 321 (2007); see also Romanowsky v. Shinseki, 26 Vet. App. 289 (2013) (holding that evidence of a recent diagnosis of a disability prior to a claim for benefits based on that disability, is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency).

Organic diseases of the nervous system - including sensorineural hearing loss - are "chronic diseases" which is listed under 38 C.F.R. § 3.309(a); therefore the presumptive provisions of 38 C.F.R. § 3.303(b) apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  In order to show a "chronic" disease in service, the record must reflect a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Where a chronic disease has been incurred in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required in order to establish entitlement to service connection.  38 C.F.R. § 3.303(b).  Additionally, where a veteran served 90 days or more of active service, and certain chronic diseases, including organic diseases of the nervous system become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

VA considers normal hearing to be from 0 to 20 decibels.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

As an initial matter, the Board finds that the Veteran was exposed to loud noise during service.  His DD-214 verifies that he had service in Vietnam during war time, that he was trained as an automobile repairman, and that he earned two marksman badges.  Furthermore, the Board finds his contention that he rode aboard anti-aircraft tanks to be credible as it is consistent with the nature of his service.  

Mere exposure to loud noise alone, however, does not warrant service connection, and in this case the Board finds that the Veteran's current hearing loss is not related to service.  Service treatment records reveal no complaints referable to hearing loss and in October 1973 during a dental evaluation, the Veteran indicated that he had never been treated for ear trouble.  On separation examination in November 1973, the Veteran's ears and hearing were normal, and an audiological evaluation revealed pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
10
10
LEFT
10
10
10
10
10

While the Veteran now indicates that he first noticed hearing loss beginning during service, the foregoing objective clinical data indicates that at separation, the Veteran's hearing was normal.  See Hensley, 5 Vet. App. at 157.

On VA examination in March 2010, the Veteran endorsed in-service exposure to machine guns without hearing protection.  On authorized audiological evaluation, pure tone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
20
30
50
LEFT
10
15
15
20
60

Speech audiometry revealed speech recognition ability of 80 percent bilaterally.  The examiner determined that pure tone test results indicate moderately-severe high frequency hearing loss, but tympanometry was within normal limits.  The examiner reviewed the entire claims file, and although he misidentified the November 1973 examination as something other than a separation examination, the examiner in fact reviewed both the Veteran's entrance and his separation examinations.  The examiner also considered the Veteran's reports of in-service noise exposures, and opined that "[t]ere was no significant threshold shift" between examinations at entrance and separation.  Finally, he concluded that "it is less likely as not that hearing loss is due to military noise exposure."

The Veteran is competent to report on events, exposures, and symptoms which are capable of lay observation.  Layno v. Brown, 6 Vet. App. 465 (1994).  Thus, to the extent that loud noises and a loss of hearing acuity can be observed, the Veteran's reports are competent.  However, the Veteran is not competent to opine on the source of his current hearing loss, and thus his lay assertions that current hearing loss is related to in-service noise exposure forty years prior is of no probative value in establishing entitlement to service connection.

Thus, the Board is left with the well-reasoned, competent opinion of the VA examiner that hearing loss is not related to service, weighed against the Veteran's non-competent assertion that hearing loss is related to service.  While the Veteran's opinion is of no probative value, the Board finds the examiner's opinion to be highly probative as it was reached following review of the claims file, consideration of the Veteran's lay-assertions, and with application of the examiner's expertise as a an Acting Chief of Audiology and Speech Pathology.

Accordingly, as the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  A notice letter was sent to the Veteran in June 2010, prior to the initial adjudication of the claim on appeal.  Notice sent to the Veteran included descriptions of what information and evidence must be submitted to substantiate the claim, including a description of what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  The Veteran was also advised to inform VA of any additional information or evidence that VA should have, and to submit evidence in support of the claim to the RO.  The content of the letter complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  Moreover, in a hearing before the undersigned, the presiding Veterans Law Judge clarified the issue on appeal, identified potentially relevant additional evidence that the Veteran may submit in support of the claim, and specifically discussed the need for nexus evidence.  These actions by the undersigned satisfy the obligations imposed by 38 C.F.R. § 3.103.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

VA also has a duty to assist a veteran in the development of the claim.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2014); see Golz v. Shinseki, 590 F.3d 1317, 1320-21 (2010) (stating that the "duty to assist is not boundless in its scope" and "not all medical records . . . must be sought - only those that are relevant to the veteran's claim").

The Board finds that VA has satisfied its duty to assist by acquiring service records as well as records of VA treatment.  These pertinent records have been associated with the Veteran's claims file and reviewed in consideration of the issues before the Board.  The duty to assist was further satisfied by VA examination in April 2011, during which the examiner conducted a physical examination of the Veteran, was provided the claims file for review, took down the Veteran's history, considered the lay evidence presented, laid a factual foundation for the conclusions reached, and reached conclusions and offered opinions based on history and examination that are consistent with the record.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4) (2014); Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of their opinion).  Based on the foregoing, VA has fully met its duties to notify and assist the claimant with the development of the claim and no further notice or assistance is required.


ORDER

Service connection for hearing loss is denied.


REMAND

Benefits Under 38 U.S.C. § 1151

The Veteran contends that the loss of his right testicle is the result of an infection due to negligent care by VA associated with a hernia surgery at the VA Medical Center (VAMC) in Nashville, Tennessee in 1977.

Pursuant to 38 U.S.C.A. § 1151 (West 2014) compensation shall be awarded for a qualifying additional disability in the same manner as if the additional disability were service connected.  An additional disability qualifies for compensation if it was not the result of the veteran's willful misconduct and the disability was caused by hospital care, medical or surgical treatment, or examination provided under the laws administered by VA.  In order to constitute a qualifying additional disability, the proximate cause of the disability or death must have been (1) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the facility furnishing the care, treatment, or examination, or (2) an event not reasonably foreseeable.   

Hospitalization records from the Veteran's surgery at the Nashville VAMC have been associated with the claims file.  However, during his hearing, the Veteran clarified that an infection occurred following the surgery in question for which he sought treatment at a VA clinic in Knoxville, Tennessee.  Records of this treatment have not been obtained, and an effort must be made to acquire them prior to adjudication by the Board.  

Additionally, the Board finds that a VA examiner must review the claims file in order to help determine whether (1) the Veteran had additional disability following his VA treatment, (2) whether the additional disability was the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault, or (3) whether the onset of the disability was an event not reasonably foreseeable.

Accordingly, this matter is REMANDED for the following action:

1.  Contact the appropriate VA facility or facilities to locate and associate with the record any evidence of VA treatment at a facility in Knoxville, Tennessee following the Veteran's September 1977 right inguinal herniorrhaphy.

All efforts to retrieve such records are to be fully documented with the claims file, including any efforts which are not fruitful, and any negative responses from facilities contacted in relation to the records at issue.

2.  Following completion of the indicated development, schedule the Veteran's claims file for evaluation by an appropriate VA examiner.  After a review of the claims folder, the examiner should address the following:

1) Has the Veteran sustained additional disability of the testicles due to VA hospitalization, medical, or surgical treatment, to include as a result of right inguinal herniorrhaphy in September 1977?

2) If the Veteran has sustained additional disability, was the proximate cause of the additional disability carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the medical or surgical treatment?

3) If the Veteran has sustained additional disability, was the proximate cause of additional disability an event which was not reasonably foreseeable? 

In expressing these opinions, the examiner is asked to consider all aspects related to the treatment of the Veteran's testicular disabilities, including the September 1977 surgery, and the follow up care.  The examiner should consider the standard of treatment as it existed in 1977. 

The examiner should also note if any additional disability is due to the natural progress of the disease for which VA hospitalization or medical or surgical treatment was authorized, or was the certain or near certain result of the VA hospitalization or medical or surgical treatment.  All reasons and bases for the requested opinions should be provided.

3.  After completing all indicated development, readjudicate all claim on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, a supplemental statement of the case should be furnished to the Veteran, and he should be afforded a reasonable opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


